 1
     THE LAW OFFICES OF C.R. HYDE, PLC
 2   ATTORNEY AT LAW
     2810 N. SWAN RD., SUITE 160
 3
     TUCSON, ARIZONA 85712
 4   TELEPHONE: (520) 270-1110
     SBA # 22512
 5   Proposed Attorney for Debtor
 6
                               UNITED STATES BANKRUPTCY COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8

 9    In re:                                             In Proceedings under Chapter 11

10    THE CHAMBERS OF TUCSON MALL,                       Case No. 4:19-bk-15701-BMW
      LLC,
11                                                       APPLICATION TO EMPLOY
                               Debtor.                   THE LAW OFFICES OF C.R.
12                                                       HYDE, PLC AS ATTORNEY FOR
                                                         DEBTOR THE CHAMBERS OF
13                                                       TUCSON MALL, LLC

14
               COMES NOW The Chambers of Tucson Mall, LLC (“Debtor”), debtor and debtor-in-
15
     possession in the above-referenced Chapter 11 case, and hereby applies to this Court for
16

17   authority to employ the Law Offices of C.R. Hyde, PLC (the “Firm”) as counsel for the Debtor.

18   In support of this Application, the Debtor respectfully states as follows:
19             1.    On December 14, 2019, the Debtor commenced this case by filing an emergency
20
                     voluntary petition for relief under Chapter 11 of Title 11 of the United States
21
                     Code (“Petition Date”).
22
               2.     This Application is made pursuant to the provisions of 11 U.S.C. §§ 327 and 329
23

24   and Fed. R. Bankr. P. Rules 2014 and 2016(b).

25             3.     The Debtor has the current status of debtor-in-possession pursuant to 11 U.S.C.
26
     §§ 1107 and 1108.
27

28




     Case 4:19-bk-15701-BMW           Doc 7 Filed 12/17/19 Entered 12/17/19 11:12:06                   Desc
                                      Main Document    Page 1 of 4
 1
             4.      The Debtor desires to employ The Law Offices of C.R. Hyde, PLC (the “Firm”)
 2
     as the attorney. C.R. Hyde is the Firm’s managing partner and an attorney duly licensed to
 3

 4   practice in the State of Arizona and admitted to practice in the United States District Court for

 5   the District of Arizona.
 6
             5.      The Debtor selected the Firm for the reason that the Firm has knowledge and
 7
     experience in the field of debtor’s rights, personal reorganizations under chapter 11 of the
 8
     Bankruptcy Code, and business reorganizations under chapter 11 of the Bankruptcy Code, and in
 9

10
     other areas of law applicable to this chapter 11 case. The Debtor believes the Firm is well-

11   qualified to represent the Debtor in these proceedings.

12           6.      The professional services to be provided by the Firm are to include, but are not
13
     necessarily limited to the following:
14
                     a)         providing the Debtor with legal advice and assistance as to their powers
15
     and duties as debtor-in-possession in the continued operation of their affairs;
16

17                   b)      providing legal advice and assistance to the Debtor as is necessary to

18   preserve and protect assets, to arrange for a continuation of the working capital and other
19   financing, to prepare all necessary applications, answers, orders, reports and other legal
20
     documents;
21
                     c)         appearing before the Bankruptcy Court to represent and protect the
22
     interests of the Debtor and its estate;
23

24                   d)         negotiating with the Debtor’s creditors and taking the necessary legal

25   steps to confirm and consummate a plan of reorganization;
26
                     e)      providing other legal services as may be necessary during the course of the
27

28




     Case 4:19-bk-15701-BMW             Doc 7 Filed 12/17/19 Entered 12/17/19 11:12:06                Desc
                                        Main Document    Page 2 of 4
 1
     bankruptcy proceedings.
 2
            7.        To the best of Debtor’s knowledge, pursuant to Rule 2014(a) of the Federal Rules
 3

 4   of Bankruptcy Procedure, Mr. Hyde and the Law Offices of C.R. Hyde, PLC have no prior

 5   connection with the Debtor, its creditors, any other party in interest, its respective attorneys or
 6
     accountants, and the United States Trustee, which would in any way disqualify him from
 7
     representing the Debtor.
 8
            9.        Subject to the Court’s approval, Mr. Hyde will charge on an hourly basis for his
 9

10
     legal services in accordance with his ordinary and customary hourly rates, presently

11   $350.00/hour, $150.00/hour for paralegal costs, $85.00/hour for legal assistant costs, and for his

12   out-of-pocket disbursements incurred in connection therewith, as set forth in the Verified
13
     Statement and Disclosure of C.R. Hyde, filed simultaneously herewith.
14
            10.        The Debtor believes that the employment of the Firm is necessary, and Debtor
15
     believes Mr. Hyde and his staff are well-qualified to act as attorney on the Debtor’s behalf in this
16

17   chapter 11 case and any superseding case.

18          11.       An advanced fee was tendered in the amount of $8,000.00 in connection with the
19   Chapter 11 matter. Debtor requests that the employment be approved nunc pro tunc to the
20
     Petition Date.
21

22
            WHEREFORE, the Debtor respectfully requests that he be authorized to employ and
23

24   appoint the Law Offices of C.R. Hyde, PLC to act as its attorney and to represent it as the Debtor

25   in this proceeding nunc pro tunc from the date Petitioner sought relief under Title 11 of the
26

27

28




     Case 4:19-bk-15701-BMW           Doc 7 Filed 12/17/19 Entered 12/17/19 11:12:06                  Desc
                                      Main Document    Page 3 of 4
 1
     United States Code and for such other relief, as is fair, reasonable or equitable in the
 2
     circumstances.
 3

 4
     DATED this 17th day of December 2019.
 5

 6                                                 The Law Offices of C.R. Hyde, PLC

 7                                                    /s/ C.R. Hyde                     -
                                                    Charles R. Hyde, Proposed Attorney for the Debtor
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Case 4:19-bk-15701-BMW           Doc 7 Filed 12/17/19 Entered 12/17/19 11:12:06            Desc
                                      Main Document    Page 4 of 4
